Filed 10/13/22 P. v. Hardney CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F084149
             Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF015935A)
                    v.

 JOHN HARDNEY,                                                                            OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. David E. Wolf,
Judge.
         Gillian Black, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P. J., Smith, J. and Snauffer, J.
                           STATEMENT OF APPEALABILITY
       This is an appeal following a plea of no contest within the meaning of California
Rules of Court, rule 8.304. It is authorized by Penal Code section 1237.1
                               STATEMENT OF THE CASE
       On March 18, 2021, a complaint was filed in the Kern County Superior Court,
charging Hardney with felony indecent exposure (§ 314.1; count 1), elevated to a felony
based on a prior misdemeanor conviction for indecent exposure (§ 314.1) in Amador
County Superior Court case number 14CR22899.
       The complaint further alleged that Hardney had suffered four prior convictions for
serious or violent felonies pursuant to sections 1170.12, subdivisions (a)-(e) and 667,
subdivisions (c)-(j), and one prior serious felony conviction pursuant to section 667,
subdivision (a).
       On February 17, 2022, the complaint was amended to add a charge of
misdemeanor disorderly conduct (§ 647, subd. (a)) as count 2. In accordance with a plea
agreement, Hardney entered a no contest plea to count 2 and the district attorney
dismissed count 1 in the interest of justice. There was a stipulated factual basis for the
plea. Hardney was granted credit for time served of one day. Fines and fees were
imposed.
       Hardney filed a handwritten, pro. per. notice of appeal on March 29, 2022. The
notice of appeal does not contain a certificate or probable cause.
                                 STATEMENT OF FACTS
       Upon stipulation of counsel, the trial court found a factual basis for the plea
“based on the probable cause statement and the reports in discovery.” Section 647,
subdivision (a), provides that “[a]n individual who solicits anyone to engage in or who
engages in lewd or dissolute conduct in any public place or in any place open to the

       1   All statutory references are to the Penal Code.


                                               2.
public or exposed to public view” is guilty of disorderly conduct, a misdemeanor. (§ 647,
subd. (a)).
                              APPELLATE COURT REVIEW
       Hardney’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) The opening brief also
includes the declaration of appellate counsel indicating Hardney was advised he could
file his own brief with this court. By letter on August 17, 2022, we invited Hardney to
submit additional briefing.
       In response to our invitation, Hardney filed a supplemental appellant’s opening
brief on September 21, 2022, which the court has read and considered. Hardney sets
forth a number of contentions regarding evidentiary issues, as well as counsel’s alleged
failure to properly investigate the case. Attached thereto is a Rules Violation Report
discussing the circumstances of the incident, which occurred at Kern Valley State Prison.
However, he presents no issues that would warrant relief on appeal.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Hardney.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.